ORDER
PER CURIAM.
Paul Arman (Arman) appeals the judgment of the trial court granting Carrie Chamberlain-Weismiller’s motion to dismiss. Arman argues the trial court erred in failing to enter judgment on the theories of: 1) breach of contract, (2) conversion and 3) money had and received. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).